                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                           LUFKIN DIVISION


LARRY M. MAYFIELD                                     §

VS.                                                   §               CIVIL ACTION NO. 9:16-CV-211

AUDIE SNIDER, et al.,                                 §

                            ORDER ADOPTING THE MAGISTRATE
                          JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff, Larry M. Mayfield, a prisoner formerly confined at the Gib Lewis Unit with the
Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in

forma pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against numerous

defendants.

        The court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Lufkin, Texas, for consideration pursuant to applicable laws and orders of this court. The

Magistrate Judge recommends this civil action be dismissed without prejudice.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date.1




        1
           As outlined in the Report and Recommendation, plaintiff passed away on April 21, 2018. No motion to
substitute has been filed by a successor or representative of plaintiff.
                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct, and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

accordance with the Magistrate Judge’s recommendations.

             So ORDERED and SIGNED February 2, 2019.




                                                      ____________________________
                                                       Ron Clark, Senior District Judge




                                               2
